Citation Nr: 0410970	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  98-05 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for prostatitis.  

2.  Entitlement to an effective date earlier than February 5, 
1997, for the assignment of a 10 percent rating for vasomotor 
rhinitis with sinusitis.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran had active service from June 1962 to June 1966.  
This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating action that denied service 
connection for prostatitis.  

In the rating action of March 2000 the RO granted an increased 
rating of 10 percent for vasomotor rhinitis with sinusitis, 
effective February 5, 1997.  In a statement dated March 15, 2000, 
the veteran indicated that he was satisfied with the 10 percent 
rating for vasomotor rhinitis with sinusitis, but desired an 
earlier effective date for the assignment of the 10 percent 
rating.  The Board construes this to be a notice of disagreement 
as to the effective date for the award of the 10 percent rating 
for vasomotor rhinitis with sinusitis.    No statement of the case 
has been issued in regard to this claim.  The filing of a notice 
of disagreement puts a claim in appellate status and a statement 
of the case in regard to the issue of an effective date earlier 
than February 5, 1997, for the assignment of a 10 percent rating 
for vasomotor rhinitis with sinusitis.  Since that is the case the 
remand action set forth below is necessary.  See Manlicon v. West 
12 Vet. App. 238 (1999). 



REMAND

Subsequent to the statement of the case, the veteran submitted 
additional relevant evidence.  His representative has pointed out 
that the RO has not considered this evidence, and that the absence 
of initial review by the RO constitutes a denial of due process.  
See Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (holding that the Board cannot 
consider evidence in the first instance, rather the RO must 
initially consider the evidence).

In a statement dated in February 2003, the veteran reported on 
going private treatment for prostate disability since service, 
elsewhere he reported treatment only since 1980.  In any event 
records of this treatment are not part of the claims folder.

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In this case the service medical records show treatment on two 
occasions for prostatitis.  The veteran's private physician has 
reported current prostatitis.  The veteran has essentially 
reported a continuity of symptomatology since service.  An 
examination is needed to determine whether the veteran's current 
prostatitis is related to the episodes of prostatitis in service.

Also and as indicated above, a timely notice of disagreement was 
filed recently in regard to the effective date of the 10 percent 
evaluation for vasomotor rhinitis with sinusitis.  Since the RO 
has not provided the veteran with a statement of the case in 
regard to this issue it must be remanded back to the RO for 
preparation of a statement of the case.

To ensure full compliance with due process requirements, this 
matter is remanded to the RO for the following action.  

1.  The RO should issue a statement of the case in regard to the 
issue of entitlement to an effective date earlier than February 5, 
1997, for the assignment of a 10 percent rating for vasomotor 
rhinitis with sinusitis.  Only f the veteran responds with a 
timely substantive appeal will the Board further consider this 
issue.

2.  The RO should take the necessary steps to obtain all records 
of the veteran's treatment for prostate disease from Shail Kumar, 
M.D., 6510 Kenilworth Avenue, Riverdale Maryland 20737; and from 
Robert W. Williams, M.D., at the H.U.H. Towers Building, 2041 
Georgia Avenue, N.W. Suite 2514, Washington D.C. 20060.  

3.  Then the RO should afford the veteran a VA genitourinary 
examination to determine the etiology of his prostate disability.  
The claims folder must be made available to the examining 
physician prior to the examination and the examiner should note 
that the claims folder was reviewed.  The examining physician 
should provide an opinion as to whether it is at least as likely 
as not (50 percent probability or more) that any current prostate 
disability is related to the prostatitis noted while the veteran 
was in military service.  

4.  Then, the RO should again adjudicate the issue of entitlement 
to service connection for prostatitis.  If this benefit is denied, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond.  The case should then be returned to this 
Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





